UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARTHUR USHERSON,                                                       :
                                                                       :
                                    Plaintiff,                         :     19-CV-6368 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
BANDSHELL ARTIST MANAGEMENT,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On December 19, 2019, the parties submitted a stipulation of voluntary dismissal. ECF
No. 45. Dismissal of the case moots Defendant’s motion for a bond, but it does not moot
Defendant’s motion for sanctions. See, e.g., Rice v. NBCUniversal Media, LLC, No. 19-CV-447
(JMF), 2019 WL 3000808, at *4 (S.D.N.Y. July 10, 2019) (noting, in imposing sanctions on Mr.
Liebowitz, that “voluntary dismissal ‘does not preclude the district court from considering
collateral issues such as sanctions.’” (quoting U.S. D.I.D. Corp. v. Windstream Commc’ns, Inc.,
775 F.3d 128, 134 (2d Cir. 2014)). Accordingly, the January 8, 2020 hearing will proceed as
planned. At that hearing, the Court will hear sworn testimony from three witnesses in the
following order: Mr. Liebowitz, Mr. Newberg, and the Mediator. As noted, the Court will treat
their previously submitted declarations as their direct testimony and proceed directly to cross-
examination — limited to the issues of whether Mr. Liebowitz obtained advance permission
from the Mediator for an associate to appear at the mediation instead of Mr. Liebowitz and for
Plaintiff to participate in the mediation by telephone. See ECF No. 42. In the case of Mr.
Liebowitz and Mr. Newberg, the Court will begin with cross-examination by opposing counsel
and then proceed to its own questioning. In the case of the Mediator, the Court will engage in its
own questioning first and then give counsel for both sides an opportunity to ask follow-up
questions. Counsel should be prepared for brief oral argument at the close of the hearing.

        The Clerk of Court is directed to terminate ECF No. 29.

        SO ORDERED.

Dated: December 20, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
